Citation Nr: 0608984	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from August 1977 to 
December 1977 and had active military service from September 
1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  A 
November 2002 rating decision granted service connection for 
PTSD, with an initial 10 percent disability rating, effective 
August 7, 2001.  A notice of disagreement was received in 
December 2002.  A statement of the case (SOC) was issued and 
the veteran responded with a timely substantive appeal.  

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

A June 2005 supplemental statement of the case (SSOC) 
reflects that the RO granted a 30 percent rating for PTSD, 
effective August 11, 2004.  However, 30 percent is not the 
maximum rating assignable and the veteran has not withdrawn 
his claim, so the claim for the assignment of a higher 
initial rating remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In March 2005, the RO denied multiple claims.  A notice of 
disagreement with that decision is not of record.  In a 
written statement received in May 2005, the veteran withdrew 
his claims for permanent and total disability rating for 
pension purposes, and his claims for service connection for a 
fungal infection of the left foot and nails, high blood 
pressure, diabetes, loss of use of a creative organ, migraine 
headaches, and residuals of head trauma (concussion).  In a 
written statement, dated in October 2005, the veteran also 
withdrew his claim for service connection for a hearing loss 
disability.  An appellant may withdraw an appeal.  The 
withdrawal must be in writing, as is the case here.  
38 C.F.R. § 20.204 (2005).  Accordingly, the sole remaining 
issue on appeal is entitlement to an initial rating in excess 
of 30 percent for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In January 2002, the RO received a completed release for the 
veteran's records from Bernardo Ng, M.D.  There is no record 
that this release was ever forwarded to the doctor or that 
his records were ever requested.  A report of contact shows 
that the doctor was telephoned in August 2002 and someone in 
his office reported a diagnosis of anxiety disorder and 
treatment with medication.  However, the results of any 
clinical evaluation of the veteran, to include any 
psychiatric symptomatology, are not of record.  Since 
disabilities are rated on manifestations, this report of 
contact, with a diagnosis but without any clinical findings 
being reported, is not sufficient for rating purposes.  The 
physician's records must be requested.  38 C.F.R. 
§ 3.159(c)(1) (2005).  Moreover, it appears that the veteran 
has submitted information indicating treatment by other 
clinicians.  Those records should also be requested, after 
obtaining the appropriate releases.  Id.

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation as to the type of 
evidence that is needed to establish a higher disability 
rating and an earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete 
releases identifying all providers of 
mental health care since service.  
Then, forward the completed releases to 
the identified care providers, 
requesting a complete copy of the 
veteran's records.  

2.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability rating and earlier effective 
date for the claim on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claim for an initial or staged rating 
in excess of 30 percent for PTSD in light 
of any evidence added to the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
appellant and his representative should be 
provided an SSOC.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

